t c summary opinion united_states tax_court william d and betty j boyd petitioners v commissioner of internal revenue respondent docket no 13780-02s filed date william d and betty j boyd pro_se thomas c pliske for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the sole issue for decision is whether petitioners had a home to be away from within the meaning of sec_162 during entitling them to a deduction for employee business_expenses prior to trial petitioners failed to execute an agreed stipulation of facts pursuant to rule a whereupon respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established the response filed by petitioners was not responsive to the court’s order the court accordingly issued an order making the rule absolute declaring the facts proposed by respondent established for purposes of this case at the time petitioners filed their petition they listed an address at nederland texas william d boyd petitioner is a licensed pentecostal evangelist he does not have a church or a fixed_base of operation for the conduct of his ministry he and his spouse mrs boyd travel throughout the united_states in a recreational vehicle and conduct religious services at churches for either a few days or a few weeks mrs boyd assists petitioner as a singer at each of their appearances petitioners call prentice mississippi their home petitioners however do not own or rent any dwelling in mississippi or in any other state except two burial plots in mississippi petitioners have a daughter who lives in mississippi and all mail to petitioners is sent to the daughter whatever mail she receives she mails it to petitioners wherever they happen to be most of the mail is from churches throughout the united_states inviting petitioners to appear at their churches petitioners occasionally visit mississippi and they always stay as guests at the local church the local pastor is also a contact person for persons interested in contacting petitioners during the year at issue petitioners visited prentice mississippi three times petitioners therefore had no home in mississippi that they maintained and accordingly incurred no expenses in maintaining a home petitioners however contend that mississippi is their home and all their friends and relatives consider petitioners’ home as mississippi petitioners filed a joint federal_income_tax return for they thereafter filed at least two amended returns on each return petitioners included a schedule c profit or loss from business on which they reported the income and expenses of their ministerial activity on each of these returns the expenses exceeded the reported gross_income for the year at issue on the return that the court believes represented the last of the amended returns petitioners reported schedule c gross_receipts of dollar_figure expenses of dollar_figure and a net_loss of dollar_figure in the notice_of_deficiency respondent disallowed the entire loss for purposes of this case respondent does not challenge the accuracy of the claimed expenses or the amount of income reported respondent’s sole basis for disallowing the claimed expenses is that as a matter of law petitioners are not entitled to deductions for such expenses petitioners contend that the expenses were incurred in connection with their trade_or_business and therefore such expenses are deductible petitioners also contend that while their return was under audit they received a refund of dollar_figure and because of that refund petitioners believed that their claimed expenses had been allowed the issuance of a refund does not preclude commissioner from issuing a notice_of_deficiency 757_f2d_1157 11th cir 733_f2d_435 6th cir affg tcmemo_1982_735 526_f2d_1 9th cir affg tcmemo_1974_243 the taxpayers in gordon v united_states supra and 2the schedule c expenses consisted of meals entertainment net dollar_figure utilities other expenses identified only as dues of dollar_figure and per_diem of dollar_figure big_number the per_diem was not described by petitioners at trial in warner v commissioner supra made the same argument as petitioners ie that respondent should not be able to make refunds and then demand repayment to this the courts of appeals replied alas the commissioner confronted by millions of returns and an economy which repeatedly must be nourished by quick refunds must first pay and then look this necessity cannot serve as the basis of an ‘estoppel’ gordon v united_states supra pincite quoting warner v commissioner f 2d pincite with respect to the principal issue whether petitioners are entitled to a deduction for trade_or_business_expenses sec_162 allows deductions for traveling expenses including amounts expended for meals_and_lodging if the expenses are ordinary and necessary incurred while away from home and incurred in pursuit of a trade_or_business 67_tc_824 respondent does not argue that petitioners have failed to satisfy the first and third tests respondent contends that petitioners were not away from home when they incurred the expenses as a general_rule a taxpayer’s principal place of employment is his tax_home 49_tc_557 an employee without a principal_place_of_business may treat a permanent place of residence at which he incurs substantial continuing living_expenses as his tax_home 29_tc_16 where the taxpayer has neither a principal_place_of_business nor a permanent residence he has no tax_home from which he can be away his home is wherever he happens to be 513_f2d_697 6th cir affg tcmemo_1974_160 438_f2d_905 2d cir 308_f2d_204 9th cir while the subjective intent of the taxpayer is to be considered in determining whether he has a tax_home for purposes of sec_162 this court and others consistently have focused more on objective financial criteria the section is intended to mitigate the burden of a taxpayer who because of the travel requirements of his trade_or_business must maintain two places of abode and therefore incur additional living_expenses brandl v commissioner supra kroll v commissioner supra sec_162 provides relief to a taxpayer who incurs substantial continuing expenses of a home which are duplicated by business travel away from home on a temporary basis by allowing a deduction for the expenses of such travel a taxpayer has a home for this purpose only when it appears he has incurred substantial continued living_expenses at the permanent place of residence james v united_states supra pincite whether petitioners had a tax_home is a factual question and is easily resolved in this case by the fact that petitioners made only three visits to mississippi during the year in question and on each visit they stayed at the local church rectory and perhaps with their daughter while the length of those visits was not established the record indicates that the visits were not for prolonged periods most significantly however petitioners bore no expenses in maintaining a home there in addition to their recreational vehicle thus petitioners could not be away from home within the intent and meaning of sec_162 because they had no home to be away from 85_tc_462 affd without published opinion 807_f2d_177 9th cir 61_tc_855 where the taxpayer does not have a permanent residence he has no tax_home from which he can be away the home is wherever the taxpayer happens to be brandl v commissioner supra since that is the factual situation petitioners were in it follows that they are not entitled to the expenses claimed as deductions on their federal_income_tax return respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
